DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 23, 2022 has been entered. Claims 1-3, 6-19 and 21-29 are pending in the application, claims 14-15 and 28-29 are withdrawn as they are directed to a nonelected species.	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley Nicholas on 05/11/2022.
The application has been amended as follows: 
Claim 1: On line 13, “performs” is replaced with “is configured to perform”.
Claim 16: On line 13, “performs” is replaced with “is configured to perform”.
Withdrawn claims 14-15 and 28-29 are cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as discussed in the office action mailed 12/16/2021, the subject matter of independent claims 1 and 16 could either not be found or was not suggested in the prior art of record. Specifically, Marshall fails to teach the coupling and decoupling of the drive structure to the respective wall actuation structures during the first part and second part movements as claimed in claims 1 and 16. Yates also fails to teach the coupling and decoupling of the drive structure to the respective wall actuation structures during the first part and second part movements. It would not have been obvious to modify the prior art of record to read on the amended limitations of the independent claims without an explicit teaching to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783